                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

STEPHEN CAUDLE,

             Plaintiff,                       Case No. 2:19-cv-11445-TGB-MKM
v.                                            Hon: Terrence G. Berg
                                              Magistrate: Mona K. Majzoub

HARD DRIVE EXPRESS, INC.
and JAMES BETZ,
             Defendants.
__________________________________________________________________/
MILLER COHEN, PLC                                    VINING LAW GROUP, PLC
Keith Flynn (P74192)                                 Guy C. Vining (P27892)
Judy A. Champa (P57489)                              Attorney for Defendants
Attorneys for Plaintiff                              20500 Eureka Road, Suite #300
600 W. Lafayette, 4th Floor                          Taylor, Michigan 48180
Detroit, Michigan 48226                              (734) 281-2050
(313) 964-4454                                       guy@vininglaw.net
__________________________________________________________________/

        STIPULATED CONFIDENTIALITY PROTECTIVE ORDER

      WHEREAS, parties and non-parties to this action ("Litigation"), have been or

may be requested in the course of discovery or other proceedings to produce or

disclose testimony, documents, or other information ("Discovery Material") that

they consider private, confidential, or proprietary; and

      WHEREAS, Defendant Hard Drive Express, Inc. (“HDE” or “Defendant”),

by and through its counsel, and Plaintiff Stephen Caudle (“Plaintiff”) have agreed,
by their undersigned attorneys, to set forth procedures for, and rules governing, the

use of such Discovery Material;

      1.       IT IS ORDERED that all Discovery Material produced, or depositions

taken in discovery in the Litigation, shall be used solely for purposes of the Litigation

and for no other purpose. If, in the course of discovery or other proceedings in this

action, Defendant or Plaintiff or any party to the Litigation, or any third party

discloses Discovery Material they deem private, confidential, or proprietary, the

producing entity may designate such Discovery Material as "Confidential."

Discovery Material designated as Confidential, and all copies, summaries, or

extracts thereof, shall be referred to herein as "Confidential Material," and shall be

subject to all the terms of this Stipulation and Protective Order ("Order"). A

producing party may also designate Discovery Material for "confidential," where

appropriate.

      2.       Documents may be designated “Confidential” by stamping each page

of the document with the corresponding legend. Deposition testimony may be

designated “Confidential” by so indicating orally on the record during the

deposition, or by subsequent designation in writing by the deponent or his/her

attorney, or an attorney for any party. The designated pages of the transcript of any

such deposition shall be marked by the court reporter with the appropriate legend.




                                           2
      3.     Any person in possession of Discovery Material shall maintain it in a

reasonable and appropriate manner so as to avoid disclosure of its contents in any

manner not permitted by this Order.

      4.     Confidential Material shall not be disclosed, except as provided in

paragraphs 5 and 6 below, except upon prior written consent of the designating party.

      5.     Confidential Material may be disclosed only to the extent reasonably

necessary for the conduct of the Litigation and only to the following:

             (a)    the Court (including any appellate court) and Court personnel;
             (b)    court reporters in connection with the taking of a deposition or
                    the transcription of court proceedings;
             (c)    attorneys (including in-house and outside counsel) of the parties
                    to the Litigation (or the corporate parent of a party to the
                    Litigation) and such attorneys' employees;
             (d)    parties to the Litigation and their officers, directors, trustees, and
                    employees;
             (e)    the creator and addressees of such Confidential Material and
                    persons who received a copy thereof prior to its production in the
                    Litigation;
             (f)    anticipated and actual fact witnesses other than the parties to the
                    Litigation; and
             (g)    experts, advisors, consultants, and other persons engaged to
                    assist directly in the Litigation.

      6.     With respect to persons specified in paragraph 5(f) and (g) above, any

testimony concerning Confidential Material shall itself be deemed Confidential

Material. The attorneys’ to the parties of the Litigation will inform the parties about

their obligation not to disclose.


                                           3
      7.     In the event that counsel for any signatory to this Order at any time

believes that Confidential Material should cease to be so designated, such counsel

shall so notify counsel for the designating party. Counsel for the challenging and

designating parties shall confer in good faith within ten business days of such

notification in an effort to resolve the matter by agreement. If agreement is not

reached within ten business days thereafter, the designating party shall have the

burden of moving and may move upon proper notice within thirty days to obtain an

appropriate protective order.

      8.     Compliance with the terms of the Order shall not be deemed an

admission that any Discovery Material is not otherwise protected from disclosure or

admissible in evidence and shall not constitute a waiver of the right of any person to

object to the production of any Discovery Material for any reason whatsoever.

      9.     This Order shall have no effect upon a designating party's use of its own

Confidential Material.

      10.    The inadvertent failure to designate Discovery Material as Confidential

shall be corrected by supplemental written notice to the receiving party as soon as

practicable, and the receiving party shall make all reasonable efforts to retrieve all

copies, if any, of such documents disclosed to persons other than those listed in

paragraph 5 hereof and to prevent further use or disclosure of Confidential

information contained therein by such persons.

                                          4
      11.    The production of privileged or work-product protected documents,

electronically stored information (“ESI”) or other information, whether inadvertent or

otherwise, is not a waiver of the privilege or protection from discovery in this case or

in any other federal or state proceeding. This Order shall be interpreted to provide the

maximum protection allowed by Federal Rule of Evidence 502(d)/Michigan Rule of

Evidence 501. Nothing contained herein is intended to or shall serve to limit a party’s

right to conduct a review of documents, ESI or information (including metadata) for

relevance, responsiveness and/or segregation of privileged and/or protected

information before production.        Any Discovery Material so produced and

subsequently made subject to a claim of privilege or work-product shall immediately

be returned to the producing person, and all copies or summaries thereof

immediately destroyed, and such Discovery Material shall not be introduced into

evidence in this or any other proceeding by any person or order of the Court, nor

will such Discovery Material be subject to production in any other proceeding by

virtue of the fact that it was inadvertently produced in this proceeding. The

production of any Discovery Material in this action, which, absent such production,

would have been in whole or in part privileged under the attorney-client privilege or

the work-product doctrine, will not waive the attorney-client privilege or the work-

product doctrine as to any material not produced, regardless of its subject matter.




                                           5
      12.    If any person in possession of Confidential Material is served with any

legal process or other request seeking production of such material, such person shall

give the designating party (a) prompt written notice of the receipt of such request;

(b) a copy of any proposed response to such request at least two business days prior

to furnishing such response; and (c) written notice of any hearing or other proceeding

relating to such request at least five business days prior to such hearing or other

proceeding (unless such person receives less than five business days' notice, in which

event notice shall be given the same day as such person receives notice). Nothing

herein shall be construed as requiring the person served with any legal process or

other request seeking production of any Discovery Material to refuse to comply with

its legal obligations regarding such process or request.

      13.    Nothing in this Order shall be deemed in any way to restrict the use of

Discovery Material that is publicly available or has been or could be legally obtained

independent of formal discovery in the Litigation, whether or not the same material

has also been obtained through formal discovery in the Litigation.

      14.    To the extent that there is any conflict between the terms of this Order

and rules of the Court, the rules of the Court will govern.

      15.    Upon request of the designating party, and following the termination of

this action and any related proceedings and appeals, any person in possession of

Confidential Material shall either (1) return such material to counsel for the

                                          6
designating party; or (2) certify to counsel for the designating party that all such

material and copies, summaries, and extracts thereof have been destroyed, provided,

however, that the signatories to this Order and their counsel may retain copies of

attorney work-product and briefs, pleadings, and other papers filed with or sent to

the Court that incorporate, append, or refer to such material, with such papers

remaining subject to the terms and conditions of this Order.

      16.     In the event that any person shall violate or threaten to violate any of

the terms of the Order, the aggrieved party may seek an appropriate remedy from

the Court, and no signatory to this Order shall raise as a defense to a request for

injunctive relief that the aggrieved party possesses an adequate remedy at law.

      17.     The terms of this Order shall be effective and the parties and their

counsel shall be bound by the terms of this Order on the date the Order is signed by

the parties' counsel.

      18.     The terms of this Order shall not terminate at the conclusion of the

Litigation.

      19.     Prior to the time this Order is entered by the Court, Confidential

Material shall be subject to the terms of this Order to the same extent as though the

Order has been entered by the Court.

      20.     Filing Protected Documents. In the event that documents designated

as Confidential are filed, they are to be sealed in accordance with the applicable court

                                           7
rules. If such documents contain the names of ITT’s current or former employees

and applicants (other than Plaintiff Stephen Caudle) and are allowed to be filed in

the public record, the names shall be redacted to their initials to protect the privacy

of those individuals. Home addresses, phone numbers, driver’s license numbers,

social security numbers, medical/health information, and other identifying or

sensitive information of such persons will also be redacted.

      IT IS SO ORDERED.

                                        /s/Terrence G. Berg
                                        TERRENCE G. BERG
                                        UNITED STATES DISTRICT JUDGE
Dated: August 20, 2019



WE HEREBY STIPULATE TO ENTRY OF THE ABOVE ORDER:




 /s/ Guy C. Vining w/permission             /s/ Judy A. Champa _
 Vining Law Group, PLC                     MILLER COHEN, PLC
 Guy C. Vining (P27892)                    Keith Flynn (P74192)
 Attorney for Defendants                   Judy A. Champa (P57489)
 20500 Eureka Rd., Ste 300                 Attorneys for Plaintiff
 Taylor, Michigan 48180                    600 W. Lafayette, 4th Floor
 (734)281-2050                             Detroit, Michigan 48226
 guy@vininglaw.net                         (313) 964-4454
                                           jchampa@millercohen.com




Dated: August 20, 2019

                                          8
